       Case 2:20-cr-00033-KS-MTP Document 32 Filed 08/04/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                      CRIMINAL NO.        2:20-cr-33-KS-MTP

RODZALE GATES

                        PRELIMINARY ORDER OF FORFEITURE

       Before this Court is a Motion for Preliminary Order of Forfeiture [27] filed May 10,

2021, after Defendant RODZALE GATES’ plea of guilty to the Indictment filed in the above-

styled cause. Having reviewed the Government’s motion, this Court finds that it is well-taken

and should be GRANTED.

       IT IS HEREBY ORDERED THAT:

       1.      As a result of the guilty plea to the Indictment, for which the United States of

America sought forfeiture pursuant to 26 U.S.C. § 5872, 28 U.S.C. § 2461(c), and 49 U.S.C. §

80303, Defendant RODZALE GATES shall forfeit to the United States all property involved in

or traceable to property involved in the offense.

       2.      Based on the evidence set forth during the plea colloquy, specifically that

Defendant RODZALE GATES knowingly possessed a firearm, a weapon made from a shotgun

modified with an overall length less than 26 inches and a barrel length less than 18 inches, not

registered to him in the National Firearms Registration and Transfer Record, in violation of 26

U.S.C. §§ 5841, 5861(d), and 5871, and the allegations included in the United States’ motion for

preliminary order of forfeiture, the Court finds that One (1) weapon made from a shotgun

marked with “Newport Model C”, 20-gauge, with no serial number; and any ammunition

seized (“Subject Property”) is subject to forfeiture under 26 U.S.C. § 5872, 28 U.S.C. § 2461(c),
          Case 2:20-cr-00033-KS-MTP Document 32 Filed 08/04/21 Page 2 of 4




49 U.S.C. § 80303 and Rule 32.2 of the Federal Rules of Criminal Procedure, that the defendant

has an interest in such property, and that the United States has established the requisite nexus

between such property and the offense to which the defendant pleaded guilty. Therefore, the

Court finds that the One (1) weapon made from a shotgun marked with “Newport Model C”,

20-gauge, with no serial number; and any ammunition seized shall be forfeited to the United

States.

          3.   The United States may conduct any discovery it considers necessary to identify,

locate, or dispose of the property subject to forfeiture.

          4.   The United States shall publish notice of the order and its intent to dispose of the

property in such a manner as the United States Attorney General may direct. The United States

shall also, to the extent practicable, provide written notice to any person known to have an

alleged interest in the Subject Property. Fed. R. Crim. P. Rule 32.2(b)(6).

          5.   Any person, other than the above named defendant, asserting a legal interest in

the Subject Property may, within 30 days of the final publication of notice or receipt of notice,

whichever is earlier, petition the court for a hearing without a jury to adjudicate the validity of

his alleged interest in the Subject Property, and for an amendment of the order of forfeiture,

pursuant to 28 U.S.C. § 2461(c), which incorporates 21 U.S.C. § 853(n).

          6.   Pursuant to Rule 32.2(b)(4)(A) and (B) of the Federal Rules of Criminal

Procedure, this Preliminary Order of Forfeiture shall become final as to the defendant at the time

of sentencing and shall be made part of the sentence and included in the judgment. If no third-

party files a timely claim, this preliminary order of forfeiture shall become the final order of

forfeiture, as provided by Rule 32.2(c)(2) of the Federal Rules of Criminal Procedure.


                                                  2
        Case 2:20-cr-00033-KS-MTP Document 32 Filed 08/04/21 Page 3 of 4




        7.      Any petition filed by a third-party asserting an interest in the Subject Property

shall be signed by the petitioner under penalty of perjury and shall set forth the nature and extent

of the petitioner’s right, title, or interest in the Subject Property, the time and circumstances of

the petitioner’s acquisition of the right, title, or interest in the Subject Property, any additional

facts supporting the petitioner’s claim and the relief sought.

        8.      After the disposition of any motion filed under Rule 32.2(c)(1)(A) of the Federal

Rules of Criminal Procedure and before a hearing on the petition, discovery may be conducted in

accordance with the Federal Rules of Civil Procedure upon a showing that such discovery is

necessary or desirable to resolve factual issues. Fed. R. Crim. P. 32.2(c)(1)(B).

        9.      The United States shall have clear title to the Subject Property following the

Court’s disposition of all third-party interests, or, if none, following the expiration of the period

provided in 21 U.S.C. § 853(n)(2), which is incorporated by 18 U.S.C. § 982(b), for the filing of

third-party petitions.

        10.     The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure.

        11.     The Court, being fully informed in the premises, finds that the Government’s

Motion for Preliminary Order of Forfeiture [27] filed May 10, 2021, should be and hereby is

granted in the interests of justice, nunc pro tunc, on May 13, 2021.

        SO ORDER AND ADJUDGED this __4th___ day of _August_____, 2021.



                                            s/ Keith Starrett____________________
                                            UNITED STATES DISTRICT JUDGE



                                                  3
Case 2:20-cr-00033-KS-MTP Document 32 Filed 08/04/21 Page 4 of 4




                               4
